DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Status
Claims 14-27 are pending and claims 1-13 are canceled according to preliminary claim amendment filed on 03/16/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17, 20 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sibenac et al. US9537956B1, hereinafter Sibenac.

Regarding claim 14,  Sibenac teaches an apparatus for synchronizing end nodes in a vehicle (Sibenac: col. 1 line 64 to col. 3 line 16), comprising:
an emitter for emitting a synchronization signal to the end nodes (Sibenac: col. 4 lines 46-67  the sensor synchronization controller 110 may send the triggers 112 and 114 to the respective sensor apparatuses 101 and 103 in accordance with a sensor activation schedule. For example, the sensor activation schedule may be a predetermined schedule for activating the sensor apparatuses 101 and 103. More specifically, the sensor activation schedule may indicate what sensors are to be activated at what times. The sensor activation schedule may be user configured or programmatically generated by the control system 100, for example, based on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, vehicle function, desired framerate or resolution, etc.). The sensor activation schedule may be synchronized with a local clock signal (CLK) 126 of the control system 100. For example, the local clock signal 126 may be a shared clock signal that is used by other components and/or elements of the control system 100 for timing purposes. Synchronizing the sensor activation schedule with the local clock signal 126 allows the timing of the sensor data 111 and/or 113 to be quickly determined with respect to a common reference timing signal); and
a receiver for receiving one or more response signals from the end nodes (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds),
wherein the synchronization signal is adapted to address a subset or all of the end nodes to enable a synchronized action of the addressed end nodes and/or to trigger a generation of one or more response signals in response to the received synchronization signal (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds).

Regarding claim 17, Sibenac teaches apparatus according to claim 14, wherein the emitter is adapted to emit different synchronization signals (Sibenac: col. 8 lines 52 to col. 9 lines 3 pulse distribution logic 230 controls the activation of one or more sensors (e.g., to capture sensor data at a given instance in time) based at least in part on the sensor pulses 222(1)-222(N). In example implementations, the pulse distribution logic 230 may package or distribute one or more of the sensor pulses 222(1)-222(N) as triggers 232 for activating each of a plurality of sensors. The pulse distribution logic 230 may send a respective trigger 232 (e.g., that includes one or more of the sensor pulses 222(1)-222(N)) to each sensor in accordance with a sensor activation schedule 205. The sensor activation schedule 205 may be a predetermined schedule for activating one or more sensors of a sensor apparatus (e.g., indicating which sensors are to be activated at what times). Moreover, the sensor activation schedule 205 may be user configured or programmatically generated based, at least in part, on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, desired sensor framerate or resolution, etc. Col. 17 lines 8-26 system 200 may then transmit one or more sensor pulses to each sensor of the sensor apparatus in accordance with the sensor activation schedule (740). In example implementations, the pulse distribution logic 230 may package or distribute the sensor pulses, in accordance with sensor activation schedule 205, as triggers 232 for activating each of the plurality of sensors. For example, each trigger 232 may contain one or more sensor pulses intended for a particular sensor. More specifically, each sensor pulse included with a trigger 232 may cause the receiving sensor to capture respective sensor data at one of a plurality of predetermined timing intervals (e.g., in relation to the local clock signal 214). In some aspects, the pulse distribution logic 230 may repeat or reuse the same sensor activation schedule 205 for subsequent clock cycles of the local clock signal 214. In other aspects, the pulse distribution logic 230 may modify the existing sensor activation schedule 205 or select a new sensor activation schedule to be used in subsequent clock cycles) for triggering different actions at the end nodes (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds. The control system 100 may include one or more asynchronous sensors (e.g., sensor apparatus 105). For example, the third sensor apparatus 105 may not respond to triggers from the sensor synchronization controller 110).

Regarding claim 20, Sibenac teaches a system, comprising: a plurality of end nodes (Sibenac: col. 3 lines 35-52 and FIG. 1, the control system 100 utilizes a number of sensor resources to intelligently guide or navigate the vehicle through a given environment. For example, the control system may include a number of sensor apparatuses (SA) 101, 103, and 105 that generate respective sensor data 111, 113, and 115. Each sensor apparatus may include one or more sensors that may capture a particular type of information about the surrounding environment. In an example of FIG. 1, the first sensor apparatus 101 may include a number of camera modules that can capture still images and/or videos (e.g., as sensor data 111); the second sensor apparatus 103 may include a laser rangefinder that can determine distance information to nearby objects (e.g., as sensor data 113) using laser ranging techniques; and the third sensor apparatus 105 may include an inertial measurement unit (IMU) that can detect velocity, orientation, and/or gravitational information (e.g., as sensor data 115) pertaining to the autonomous vehicle); and an apparatus according to claim 14.

Regarding claim 26, Sibenac disclose all the limitations as discussed in the rejection of claim 14, and therefore method claim 26 is rejected using the same rationales.

Regarding claim 27, Sibenac teaches a computer product comprising a non-volatile memory having stored thereon program code that, when executed by a processing unit or a control unit (Sibenac: col. 2 lines 40-47  a computing device are performed programmatically, or as a computer-implemented method. Programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device. A programmatically performed step may or may not be automatic), carries out the acts of: and Sibenac discloses all the limitations as discussed in the rejection of claim 14, and therefore method claim 27 is rejected using the same rationales.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibenac in view of Kitz et al. US20090190571A1, hereinafter Kitz.

Regarding claim 15, Sibenac teaches the apparatus according to claim 14, wherein the end nodes comprises one or both of: a sensor node and an actuator, and
(Sibenac: col. col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. At least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds))
the apparatus further comprises:
a processing unit configured to provide a same or different synchronization signals to trigger an actuation by the actuator and/or a generation of a sensor signal by the sensor node (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. At least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds. Col. 17 lines 8-26 system 200 may then transmit one or more sensor pulses to each sensor of the sensor apparatus in accordance with the sensor activation schedule (740). In example implementations, the pulse distribution logic 230 may package or distribute the sensor pulses, in accordance with sensor activation schedule 205, as triggers 232 for activating each of the plurality of sensors. For example, each trigger 232 may contain one or more sensor pulses intended for a particular sensor. More specifically, each sensor pulse included with a trigger 232 may cause the receiving sensor to capture respective sensor data at one of a plurality of predetermined timing intervals (e.g., in relation to the local clock signal 214). In some aspects, the pulse distribution logic 230 may repeat or reuse the same sensor activation schedule 205 for subsequent clock cycles of the local clock signal 214. In other aspects, the pulse distribution logic 230 may modify the existing sensor activation schedule 205 or select a new sensor activation schedule to be used in subsequent clock cycles).
It is noted that Sibenac does not explicitly disclose: wherein the end nodes comprises one or both of: a sensor node and an actuator, and a processing unit configured to provide a same or different synchronization signals to trigger an actuation by the actuator.
However, Kitz from the same or similar fields of endeavor teaches the use of: the end nodes comprises one or both of: a sensor node and an actuator, and a processing unit configured to provide a same or different synchronization signals to trigger an actuation by the actuator (Kitz: [0049 & 0047-0048] attempts are made to synchronize the transmission of the measured data from the sensor device 106 to the control device 102 with the computation cycles of the algorithm. Synchronization is particularly important in this case when the actual control and/or regulation is active, i.e. when control and/or regulation actions are performed by means of the actuator 110. To allow synchronization, the control device 102 sends synchronization messages via the data bus 104 to the sensor device 106, and these are answered with data messages containing measured data in the event of correct reception by the sensor device 106).Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kitz in the apparatus of Sibenac. One of ordinary skill in the art would be motivated to do so for allow resilient synchronization between a sensor device and a control device, which is particularly advantageous especially for safety-critical realtime applications executed in the control unit. One such safety-critical realtime application is particularly driving dynamics control, in which measured driving state data, such as linear accelerations by the vehicle or rotation rates for one or more of the vehicle's axles, are evaluated in order to recognize critical driving states and to stabilize the vehicle by means of control and/or regulation action (Kitz: para. [0034]).

Regarding claim 16, Sibenac and Kitz teach the apparatus according to claim 15, wherein the processing unit is adapted to evaluate (Kitz: para. [0050] sending the data messages containing the measured data, the sensor device 106 has three modes of operation which are subsequently also called directives. The directives are selected by evaluating the chronological order in which the synchronization messages are received. This evaluation is performed continuously while the sensor device 106 is operating, so that it is also possible to change between the directives during operation. To determine the intervals of time between the reception of the synchronization messages, the synchronization messages are processed within the sensor device 106 by the processor unit 114 using a timestamp measurement method) the actuation of the actuator based on the received response signal from the sensor node (Kitz: para. [0056 & 0050-0055] To signal whether the data transmission is taking place in the synchronous mode, i.e. in directive 1, or in an asynchronous mode, i.e. in directive 2 or 3, the sensor device 106 generates a transmission status which assumes the value zero for synchronous data transmission and assumes a value other than zero for asynchronous data transmission. The transmission status is transmitted to the control device 102 via the data bus 104 within the data messages or separately therefrom. Depending on the status, it is then possible for processes, for example, to be customized in the control device 102 when asynchronous data transmission is taking place. This means that a control and/or regulation algorithm executed in the control device 102 can be customized such that incorrect actuation of the actuator 110 is avoided, which may be caused by impairments in the transmission of the measured data). One such safety-critical realtime application is particularly driving dynamics control, in which measured driving state data, such as linear accelerations by the vehicle or rotation rates for one or more of the vehicle's axles, are evaluated in order to recognize critical driving states and to stabilize the vehicle by means of control and/or regulation action (Kitz: para. [0034]).

Regarding claim 21, Sibenac teaches the system according to claim 20, wherein the end nodes comprise: one or more sensor nodes configured to provide one or more sensor signals (Sibenac: col. 3 lines 35-52 and FIG. 1, the control system 100 utilizes a number of sensor resources to intelligently guide or navigate the vehicle through a given environment. For example, the control system may include a number of sensor apparatuses (SA) 101, 103, and 105 that generate respective sensor data 111, 113, and 115. Each sensor apparatus may include one or more sensors that may capture a particular type of information about the surrounding environment. In an example of FIG. 1, the first sensor apparatus 101 may include a number of camera modules that can capture still images and/or videos (e.g., as sensor data 111); the second sensor apparatus 103 may include a laser rangefinder that can determine distance information to nearby objects (e.g., as sensor data 113) using laser ranging techniques; and the third sensor apparatus 105 may include an inertial measurement unit (IMU) that can detect velocity, orientation, and/or gravitational information (e.g., as sensor data 115) pertaining to the autonomous vehicle) in response to the synchronization signal (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds); and,
it is noted that Sibenac does not explicitly disclose: one or more actuators configured to perform an actuation in response to the synchronization signal.
However, Kitz from the same or similar fields of endeavor teaches the use of one or more actuators configured to perform an actuation in response to the synchronization signal (Kitz: [0049 & 0047-0048] attempts are made to synchronize the transmission of the measured data from the sensor device 106 to the control device 102 with the computation cycles of the algorithm. Synchronization is particularly important in this case when the actual control and/or regulation is active, i.e. when control and/or regulation actions are performed by means of the actuator 110. To allow synchronization, the control device 102 sends synchronization messages via the data bus 104 to the sensor device 106, and these are answered with data messages containing measured data in the event of correct reception by the sensor device 106). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kitz in the apparatus of Sibenac. One of ordinary skill in the art would be motivated to do so for allow resilient synchronization between a sensor device and a control device, which is particularly advantageous especially for safety-critical realtime applications executed in the control unit. One such safety-critical realtime application is particularly driving dynamics control, in which measured driving state data, such as linear accelerations by the vehicle or rotation rates for one or more of the vehicle's axles, are evaluated in order to recognize critical driving states and to stabilize the vehicle by means of control and/or regulation action (Kitz: para. [0034]).

Regarding claim 22, Sibenac and Kitz teach the system according to claim 21, whereinthe end nodes are adapted to provide the one or more response signals as raw or processed measured data (Sibenac: col. 5 lines 32 – 56 sensor synchronization controller 110 may correspond to a dedicated processing resource, such as a field programmable gate array (“FPGA”), that receives and/or processes raw sensor data 111-115 received from the sensor apparatuses 101-105. More specifically, the sensor synchronization controller 110 may convert the raw sensor data 111-115 to clock-synchronized (CS) sensor data 117) and/or to schedule the one or more response signals (Sibenac: col. 4 line 46-67 sensor synchronization controller 110 may send the triggers 112 and 114 to the respective sensor apparatuses 101 and 103 in accordance with a sensor activation schedule. For example, the sensor activation schedule may be a predetermined schedule for activating the sensor apparatuses 101 and 103. More specifically, the sensor activation schedule may indicate what sensors are to be activated at what times. The sensor activation schedule may be user configured or programmatically generated by the control system 100, for example, based on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, vehicle function, desired framerate or resolution, etc.). In some aspects, the sensor activation schedule may be synchronized with a local clock signal (CLK) 126 of the control system 100. For example, the local clock signal 126 may be a shared clock signal that is used by other components and/or elements of the control system 100 for timing purposes. Synchronizing the sensor activation schedule with the local clock signal 126 allows the timing of the sensor data 111 and/or 113 to be quickly determined with respect to a common reference timing signal).

Regarding claim 23, Sibenac and Kitz teach the system according to claim 21, wherein the end nodes are controllable by different synchronization signals (Sibenac: col. 8 lines 52 to col. 9 lines 3 pulse distribution logic 230 controls the activation of one or more sensors (e.g., to capture sensor data at a given instance in time) based at least in part on the sensor pulses 222(1)-222(N). In example implementations, the pulse distribution logic 230 may package or distribute one or more of the sensor pulses 222(1)-222(N) as triggers 232 for activating each of a plurality of sensors. The pulse distribution logic 230 may send a respective trigger 232 (e.g., that includes one or more of the sensor pulses 222(1)-222(N)) to each sensor in accordance with a sensor activation schedule 205. The sensor activation schedule 205 may be a predetermined schedule for activating one or more sensors of a sensor apparatus (e.g., indicating which sensors are to be activated at what times). Moreover, the sensor activation schedule 205 may be user configured or programmatically generated based, at least in part, on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, desired sensor framerate or resolution, etc. Col. 17 lines 8-26 system 200 may then transmit one or more sensor pulses to each sensor of the sensor apparatus in accordance with the sensor activation schedule (740). In example implementations, the pulse distribution logic 230 may package or distribute the sensor pulses, in accordance with sensor activation schedule 205, as triggers 232 for activating each of the plurality of sensors. For example, each trigger 232 may contain one or more sensor pulses intended for a particular sensor. More specifically, each sensor pulse included with a trigger 232 may cause the receiving sensor to capture respective sensor data at one of a plurality of predetermined timing intervals (e.g., in relation to the local clock signal 214). In some aspects, the pulse distribution logic 230 may repeat or reuse the same sensor activation schedule 205 for subsequent clock cycles of the local clock signal 214. In other aspects, the pulse distribution logic 230 may modify the existing sensor activation schedule 205 or select a new sensor activation schedule to be used in subsequent clock cycles) to trigger different actions of the end nodes (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds. The control system 100 may include one or more asynchronous sensors (e.g., sensor apparatus 105). For example, the third sensor apparatus 105 may not respond to triggers from the sensor synchronization controller 110)

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibenac in view of Sakamoto et al. US20210076203A1, hereinafter Sakamoto.
Regarding claim 18, Sibenac teaches the apparatus according to claim 14, wherein
the emitter is configured (Sibenac: col. 20 lines 6-22 One or more of the communication interfaces 1018 and/or 1038 can enable the autonomous vehicle to communicate with one or more networks (e.g., cellular network) through use of a network link 1019, which can be wireless or wired) to emit the synchronization signal (Sibenac: col. 4 lines 46-67  the sensor synchronization controller 110 may send the triggers 112 and 114 to the respective sensor apparatuses 101 and 103 in accordance with a sensor activation schedule. For example, the sensor activation schedule may be a predetermined schedule for activating the sensor apparatuses 101 and 103. More specifically, the sensor activation schedule may indicate what sensors are to be activated at what times. The sensor activation schedule may be user configured or programmatically generated by the control system 100, for example, based on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, vehicle function, desired framerate or resolution, etc.). The sensor activation schedule may be synchronized with a local clock signal (CLK) 126 of the control system 100), and
the receiver is configured to receive the one or more response signals (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds).
And it is noted that Sibenac does not explicitly teaches to emit the synchronization signal with a frequency of less than 1 MHz, and
the receiver is configured to receive the one or more response signals with a frequency of more than 100 MHz.
However, Sakamoto from the same or similar fields of endeavor teaches the use of: to emit the synchronization signal with a frequency of less than 1 MHz (Sakamoto: [0035 & 0034] The frequency in the LF band used in transmitting a signal from the in-vehicle system 1 to the smart key 2 in the vehicle electronic key system 100 is, for example, 125 kHz or 134 kHz), and the receiver is configured to receive the one or more response signals with a frequency of more than 100 MHz (Sakamoto: [0062] The receiver 14 is a communication module for receiving a signal from the smart key 2. In particular, the receiver 14 receives a radio wave of the predetermined frequency (315 MHz in this example) belong to the UHF band. The receiver 14 may adopt, for example, antenna for receiving a wireless signal in the UHF band transmitted from the smart key 2, or a modulation circuit. The frequency for the reception target of the receiver 14 may be set to a frequency which is preset as the frequency used for wireless communication with the smart key 2. The frequency used for the wireless communication with the smart key 2 may be 920 MHz, 2.4 GHz,). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Meyer in the apparatus of Sibenac and Kitz. One of ordinary skill in the art would be motivated to do so for in-vehicle system 1 and multiple smart keys 2 respectively include a configuration for executing wireless communication adopting radio waves in a predetermined frequency band (Sakamoto: [0034]).

Regarding claim 19, Sibenac teaches the apparatus according to claim 14, wherein
the emitter is configured (Sibenac: col. 20 lines 6-22 One or more of the communication interfaces 1018 and/or 1038 can enable the autonomous vehicle to communicate with one or more networks (e.g., cellular network) through use of a network link 1019, which can be wireless or wired) to emit the synchronization signal (Sibenac: col. 4 lines 46-67  the sensor synchronization controller 110 may send the triggers 112 and 114 to the respective sensor apparatuses 101 and 103 in accordance with a sensor activation schedule. For example, the sensor activation schedule may be a predetermined schedule for activating the sensor apparatuses 101 and 103. More specifically, the sensor activation schedule may indicate what sensors are to be activated at what times. The sensor activation schedule may be user configured or programmatically generated by the control system 100, for example, based on one or more operating parameters of the autonomous vehicle (e.g., vehicle speed, vehicle function, desired framerate or resolution, etc.). The sensor activation schedule may be synchronized with a local clock signal (CLK) 126 of the control system 100), and
the receiver is configured to receive the one or more response signals (Sibenac: col. 5 lines 1-31 one or more sensors of the first sensor apparatus 101 may capture sensor data at substantially the same time as other sensors of the first sensor apparatus 101. In other aspects, at least some of the sensor data 111 captured by the first sensor apparatus 101 may coincide, temporally, with at least some of the sensor data 113 captured by the second sensor apparatus 103. The time-synchronized sensor data 111 and/or 113 may be quickly and accurately combined to generate 3D sensor images that can be used for navigating the autonomous vehicle. Moreover, by controlling the precise times at which the sensor data 111 and/or 113 is captured (e.g., according to a sensor activation schedule), the control system 100 may reliably update the 3D sensor image even when the vehicle is travelling at high speeds).
And it is noted that Sibenac does not explicitly teaches to emit the synchronization signal with a frequency of 125 kHz, and
the receiver is configured to receive the one or more response signals with a frequency band of 433 MHz or of 2.4 GHz.
However, Sakamoto from the same or similar fields of endeavor teaches the use of: to emit the synchronization signal with a frequency of 125 kHz (Sakamoto: [0035 & 0034] The frequency in the LF band used in transmitting a signal from the in-vehicle system 1 to the smart key 2 in the vehicle electronic key system 100 is, for example, 125 kHz or 134 kHz), and the receiver is configured to receive the one or more response signals with a frequency band of 433 MHz or of 2.4 GHz (Sakamoto: [0062] The receiver 14 is a communication module for receiving a signal from the smart key 2. In particular, the receiver 14 receives a radio wave of the predetermined frequency (315 MHz in this example) belong to the UHF band. The receiver 14 may adopt, for example, antenna for receiving a wireless signal in the UHF band transmitted from the smart key 2, or a modulation circuit. The frequency for the reception target of the receiver 14 may be set to a frequency which is preset as the frequency used for wireless communication with the smart key 2. The frequency used for the wireless communication with the smart key 2 may be 920 MHz, 2.4 GHz,). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Meyer in the apparatus of Sibenac and Kitz. One of ordinary skill in the art would be motivated to do so for in-vehicle system 1 and multiple smart keys 2 respectively include a configuration for executing wireless communication adopting radio waves in a predetermined frequency band (Sakamoto: [0034]).

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibenac and Kitz as applied to claim 21 above, and further in view of Meyer et al. US 20180182182 A1, hereinafter Meyer.
Regarding claim 24, Sibenac teaches the system according to claim 21, and it is noted that Sibenac does not explicitly teaches wherein the end nodes are configured to be in a standby mode with a decreased energy consumption and to wake up upon receiving the synchronization signal.
However, Meyer from the same or similar fields of endeavor teaches the use of: wherein the end nodes are configured to be in a standby mode with a decreased energy consumption (Meyer: [0100] Upon determining a final engine “off” state the processor 10 instructs an end to the collection of OBD data from the vehicle OBD port. The dongle 2 may then enter a sleep mode until a further change in engine state is determined. The dongle 2 may support different levels of operation, namely running and sleeping, to reduce power consumption when the vehicle's engine is not running, and to avoid disturbing the car's ECU when the car is not in use. [0035] after a certain time period, the device may enter a sleeping mode in which no power is taken from the vehicle OBD port. The device therefore saves power in between trips) and to wake up upon receiving the synchronization signal. (Meyer: [0038] detection of an engine ‘on’ state may also act to awaken the OBD data collection device from a sleeping mode and cause a transition to a running mode. Alternatively, or in addition, the device may be woken from its sleeping mode by receiving a pairing request from an external mobile telecommunications device. [0041] When a mobile device is paired with the OBD data collection device, the device may carry out the clock synchronisation process). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Meyer in the apparatus of Sibenac and Kitz. One of ordinary skill in the art would be motivated to do so for to reduce power consumption when the vehicle's engine is not running, and to avoid disturbing the car's ECU when the car is not in use (Meyer: [0100]).

Regarding claim 25, Sibenac and Meyer teaches the system according to claim 21, wherein the end nodes are battery-powered devices (Meyer: para. [0039] the wireless communication device preferably includes a real-time clock powered by the connector and arranged to apply time stamps to the OBD data, e.g. as it is collected, and/or to apply time stamps to determined events, such as a detected engine ‘on’ state, a detected engine ‘off’ state, etc. Optionally the real-time clock may be provided with a back-up power supply internal to the device, e.g. a battery, so that the clock keeps running even if the device is disconnected from the vehicle OBD port). One of ordinary skill in the art would be motivated to do so for o reduce power consumption when the vehicle's engine is not running, and to avoid disturbing the car's ECU when the car is not in use (Meyer: [0100]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Han et al. US 11023742 B2 teaches (20) in FIG. 2, the tractor 205 include the VCU 245, the telematics box 255, and a synchronization button 231 (for manual synchronization, which will be discussed later in this document). For example, the telematics box may include a dual-band transceiver that supports communications using the LTE standard 223 as well as radio frequency (RF) communications in an Ultra High Frequency (UHF) band 221 (e.g., using a low power device 433 MHz (LPD433)).

Terao et al. US 20210082205 A1 [0064] the first transmitter 102 of the vehicle communication device 100 transmits the vehicle identification information using low frequency wave (LF), and the first receiver 201 of the parking lot communication device 200 receives the vehicle identification information using low frequency wave. In the case where the smart entry or smart key is employed, the first transmitter 202 of the parking lot communication device 200 transmits the parking space identification information using ultra high frequency wave (RF), and the first receiver 101 of the vehicle communication device 100 receives the parking space identification information using ultra high frequency wave. The low frequency wave has a frequency of, for example, 30 kHz to 300 kHz. The ultra high frequency wave has a frequency of, for example, 300 MHz to 3 GHz.

Wisnia US20170101077A1  6. LF receiver—device that receives coded low-frequency RF signal in the low frequency range typically 125 kHz. 7. LF transmitter—A device that transmits coded low-frequency RF signal in the low frequency range typically 125 kHz 8. HF transmitter—Device that transmits a coded high-frequency RF signal in the high-frequency range typically 300 MHz AM or FM. 


Ishigooka et al. US 20150039865 A1 in para. [0011] teaches control device for vehicle according to the invention, since the control device for vehicle refers to and updates data for each CPU while guaranteeing consistency of data by synchronization processing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468